United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                IN THE UNITED STATES COURT OF APPEALS           February 17, 2004
                        FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                             No. 02-51357
                         Conference Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

JORGE ENRIQUE   BAEZA-CASTILLO,
also known as   Jorge Enrique Lopez,
also known as   Raul Alaniz, Jr.,
also known as   Jorge Enrique Baeza,
also known as   Jorge Baeza-Castillo,

                                        Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. SA-99-CR-305-ALL-EP
                        --------------------

Before HIGGINBOTHAM and EMILIO M. GARZA, Circuit Judges.*

PER CURIAM:**

     Jorge Enrique Baeza-Castillo appeals the revocation of

his supervised release following his guilty-plea conviction

for illegal reentry into the United States after deportation.

He argues that the district court plainly erred in finding that

     *
        This matter is being decided by a quorum.      28 U.S.C.
§ 46(d).
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-51357
                                 -2-

he violated the conditions of his supervised release as the

Government failed to prove he was the same person who was placed

on supervised release.   The district court took judicial notice

that Baeza-Castillo pleaded guilty to illegal reentry into the

United States following deportation while he was on supervised

release and that this was a violation of the terms of his

supervised release.    The district court did not err in revoking

Baeza-Castillo’s supervised release based on its finding that he

had violated the terms of his supervised release by committing

another offense while on supervised release.    See 18 U.S.C.

§ 3583(e)(3).

     Baeza-Castillo argues that the district court erred in

allowing the introduction of evidence obtained in violation of

his Fourth Amendment rights.   This argument was raised and

rejected in the separate criminal proceeding in which he was

charged and convicted of illegal reentry into the United States

following deportation (Case No. SA-02-CR-220-EP); this court also

rejected the argument on appeal.    United States v. Baeza-

Castillo, No. 02-51352 (5th Cir. Aug. 18, 2003).   He may not

challenge his illegal reentry conviction in this appeal of the

revocation of his supervised release.

     Baeza-Castillo argues that the district court denied his

right to allocution.   The record indicates that the district

court addressed Baeza-Castillo and asked if he had anything to

say before he was sentenced; he apologized to the court, stated
                          No. 02-51357
                               -3-

he was remorseful, and stated that he returned to the United

States to be with his wife who has cancer.   Therefore, the record

reflects that Baeza-Castillo was not denied the right to

allocution.

     AFFIRMED.